DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 6, 8, & 11 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “wherein motion of the stick about the longitudinal axis is configured to only reorient the thrust vector for causing lateral motion of the aircraft without rolling the aircraft; wherein motion of the stick about the lateral axis is configured to only reorient the thrust vector for causing longitudinal motion of the aircraft without changing a pitch of the aircraft; wherein motion of the stick about the yawing axis is configured to cause yaw motion of the aircraft; and wherein rotation of the thumbwheel is configured to only change a magnitude of the thrust vector” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “moving the stick about the longitudinal axis to reorient the thrust vector for causing only lateral motion of the aircraft without rolling the aircraft; moving the stick about the lateral axis to reorient the thrust vector for causing only longitudinal motion of the aircraft without changing a pitch of the aircraft; .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647